EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
 
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:

In view of the claim amendments filed 08/04/2022, the rejections of claims 14-20 under 35 U.S.C. § 101 were withdrawn.

With regards to claim 1, the prior art does not teach or suggest “a tactile sensor adapted to measure blood pressure pulsatility in a digital artery of a finger via applanation tonometry and output pulsatility signals indicative of the blood pressure pulsatility, wherein the tactile sensor is disposed on a flat surface that protrudes from the housing at an oblique angle from an outer surface of the housing” along with the other features of claim 1.
With regards to claim 14, the prior art does not teach or suggest “wherein the adjustable jaw moves linearly in and out of an opening in a housing from which the finger clamp extends to clamp the finger externally to the housing while a hand including the finger grasps an exterior of the housing” along with the other features of claim 14. 
With regards to claim 19, the prior art does not teach or suggest “closing the finger clamp along the linear path at a first speed until the tactile sensor registers skin contact; and adjusting the clamping force applied by the finger clamp along the linear path at a second speed, slower than the first speed, after the tactile sensor registers the skin contact” along with the other features of claim 19. 
With regards to claim 22, the prior art does not teach or suggest “wherein the tactile sensor is disposed on a flat inward-facing surface of the finger clamp and the finger clamp includes a curved shape opposing the flat inward-facing surface, the curved shape configured to cradle a side of the finger and press the finger towards the flat inward-facing surface along the linear path, wherein the flat inward-facing surface protrudes from the housing at an oblique angle from an outer surface of the housing” along with the other features of claim 22. 

US 2006/0009700 A1 (Brumfield) (previously cited) teaches the a sensor is disposed on a flat inward-facing surface of the finger clamp (Fig. 3 of Brumfield depicts the detector 142 disposed on a flat inward-facing surface of recess 124 of lever 132), the flat inward-facing surface being oblique to an outer surface of the housing (Fig. 3 and ¶ [0100] of Brumfield disclose that the lever 132 can pivot upwardly and downwardly relative to the base [i.e.,support 102]). However, Brumfield fails to teach or suggest that the flat surface protrudes from the housing at an oblique angle from an outer surface of the housing. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792